
	
		III
		111th CONGRESS
		1st Session
		S. RES. 299
		IN THE SENATE OF THE UNITED STATES
		
			October 1, 2009
			Mr. Cardin (for himself
			 and Mr. Burr) submitted the following
			 resolution; which was considered and agreed to
		
		RESOLUTION
		Expressing support for the goals and ideals
		  of National Infant Mortality Awareness Month 2009.
	
	
		Whereas infant mortality refers to the death of a baby
			 before his or her first birthday;
		Whereas the United States ranks
			 29th among industrialized nations in the rate of
			 infant mortality;
		Whereas premature birth, low-birth weight, and shorter
			 gestation periods account for more than 60 percent of infant deaths in the
			 United States;
		Whereas high rates of infant mortality are especially
			 prevalent in communities with large minority populations, high rates of
			 unemployment and poverty, and limited access to safe housing and medical
			 providers;
		Whereas premature birth is a leading cause of infant
			 mortality and, according to the Institute of Medicine, costs the United States
			 more than $26,000,000,000 annually;
		Whereas infant mortality rates can be substantially
			 reduced through community-based services such as outreach, home visitation,
			 case management, health education, and interconceptional care;
		Whereas support for community-based programs to reduce
			 infant mortality can result in lower future spending on medical interventions,
			 special education, and other social services that may be needed for infants and
			 children who are born with a low-birth weight;
		Whereas the United States Department of Health and Human
			 Services, through the Office of Minority Health, has implemented the A
			 Healthy Baby Begins With You campaign;
		Whereas public awareness and education campaigns on infant
			 mortality are held during the month of September 2009; and
		Whereas September 2009 has been designated as National
			 Infant Mortality Awareness Month: Now, therefore, be it
		
	
		That the Senate—
			(1)supports the
			 goals and ideals of National Infant Mortality Awareness Month 2009;
			(2)supports efforts
			 to educate Americans about infant mortality and its contributing
			 factors;
			(3)supports efforts
			 to reduce infant deaths, low-birth weight, pre-term births, and disparities in
			 perinatal outcomes;
			(4)recognizes the
			 critical importance of including efforts to reduce infant mortality and its
			 contributing factors as part of prevention and wellness strategies; and
			(5)calls upon the
			 people of the United States to observe National Infant Mortality Awareness
			 Month during September 2009 with appropriate programs and activities.
			
